Name: Commission Regulation (EEC) No 1495/83 of 7 June 1983 on the classification of goods falling within subheading 38.19 X of the Common Customs Tariff
 Type: Regulation
 Subject Matter: foodstuff;  chemistry;  tariff policy
 Date Published: nan

 No L 152/8 Official Journal of the European Communities 10 . 6 . 83 COMMISSION REGULATION (EEC) No 1495/83 of 7 June 1983 on the classification of goods falling within subheading 38.19 X of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, to ensure the uniform application of the nomenclature of the Common Customs Tariff, it is necessary to adopt provisions concerning the classifi ­ cation of a product obtained by the hydrogenation of a partially hydrolyzed starch syrup and having, in the dry product, the following composition : D-glucitol (sorbitol) 5 to 8 % Hydrogenated disaccharides 25 to 55 % Hydrogenated tri -, tetra-, penta- and hexasaccharides 25 to 40 % Hydrogenated polysaccharides (higher than hexasaccharides) 15 to 30 % Whereas heading No 21.07 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 604/83 (3), covers food preparations not elsewhere specified or included ; Whereas heading No 38.19 of the Common Customs Tariff covers inter alia chemical products and prepa ­ rations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; Whereas although this product can be used in the manufacture of foodstuffs, it is not, because of its characteristics, to be considered as a food preparation not elsewhere specified or included within heading No 21.07 ; whereas, in the absence of a more specific heading, the product in question must be classified in heading No 38.19 ; Whereas, within this heading subheading 38.19 X must be chosen for the product in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 A product obtained by the hydrogenation of a partially hydrolyzed starch syrup and having, in the dry product, the following composition : D-glucitol (sorbitol) 5 to 8 % Hydrogenated disaccharides 25 to 55 % Hydrogenated tri-, tetra-, penta- and hexasaccharides 25 to 40 % Hydrogenated polysaccharides (higher than hexasaccharides) 15 to 30 % shall be classified in the Common Customs Tariff as : 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products, not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included : X. Other Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 June 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 14, 21 . 1 . 1969, p . 1 . (2) OJ No L 172, 22. 7 . 1968 , p . 1 . O OJ No L 72, 18 . 3 . 1983, p . 3 .